[DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT            FILED
                       ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                             JULY 29, 2008
                              No. 06-16614
                                                           THOMAS K. KAHN
                          Non-Argument Calendar
                                                               CLERK
                        ________________________

        D. C. Docket Nos. 06-14280-CV-KMM & 96-14005-CR-KMM

KEVIN G. HUNT,



                                                     Petitioner-Appellant,

                                   versus

UNITED STATES OF AMERICA,

                                                     Respondent-Appellee.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                               (July 29, 2008)

Before ANDERSON, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:
      We granted Kevin G. Hunt, a federal prisoner proceeding pro se, a certificate

of appealability on the question of whether the district court erred by treating his

Rule 60(b) motion as an impermissibly successive 28 U.S.C. § 2255 motion to

vacate. The government concedes that the district court improperly treated Hunt’s

Rule 60(b) motion as an unauthorized § 2255 motion.

       We review de novo questions on the jurisdiction of the district court,

including whether a Rule 60(b) motion is a second or successive habeas petition.

Zakrzewski v. McDonough, 490 F.3d 1264, 1267 (11th Cir. 2007).

      A Rule 60(b) motion provides a “limited basis” for a party to seek relief

from a final judgment in a habeas case. See Fed. R. Civ. P. 60(b); Williams v.

Chatman, 510 F.3d 1290, 1293 (11th Cir. 2007). A Rule 60(b) motion is not a

successive habeas petition “if it does not assert, or reassert, claims of error in the

movant’s state conviction.” Gonzalez v. Crosby, 545 U.S. 524, 538 (2005).

Where the Rule 60(b) motion does not attack the “substance of the federal court’s

resolution of a claim on the merits, but some defect in the integrity of the federal

habeas proceedings,” the court should not construe it as a habeas corpus

application. Id. at 532.

      Hunt’s pro se Rule 60(b) motion sought to remedy defects in his § 2255

habeas proceeding. Hunt argued that the district court at his initial § 2255 hearing



                                            2
failed to consider all of the issues he raised in his § 2255 habeas motion, and he

alleged problems with his appointed counsel. Hunt did not argue the merits of his

§ 2255 motion in his Rule 60(b) motion. Rather, he argued there were defects in

the integrity of the hearing. As Hunt’s Rule 60(b) motion claimed a defect in the

process of his prior habeas proceedings, the district court erred in construing it as a

successive habeas corpus application. See Gonzalez, 545 U.S. at 532. Without

passing judgment on the merits of Hunt’s Rule 60(b) motion, we vacate and

remand to the district court so it can properly address the merits of his motion as a

Rule 60(b) motion.

VACATED AND REMANDED.




                                           3